In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), entered November 19, 2001, which granted the defendant’s motion pursuant to CPLR 3126 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion pursuant to CPLR 3126 to dismiss the complaint. The plaintiff failed to comply with court-ordered discovery demands, and the plaintiff’s counsel failed to appear for a court-ordered conference (see Montgomery v City of New York, 296 AD2d 386; Dacey v Horror Cafe, 293 AD2d 511). S. Miller, J.P., Krausman, Goldstein and Rivera, JJ., concur.